[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT               FILED
                                               U.S. COURT OF APPEALS
                   ________________________      ELEVENTH CIRCUIT
                                                      APR 3, 2009
                         No. 08-10699             THOMAS K. KAHN
                     Non-Argument Calendar             CLERK
                   ________________________

              D. C. Docket No. 07-00334-CR-T-17-TBM

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                             versus

DAVID GALINDO-PEREZ,

                                                 Defendant-Appellant.

                   ________________________

                         No. 08-11514
                     Non-Argument Calendar
                   ________________________

              D. C. Docket No. 07-00334-CR-T-17-TBM

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                             versus

DAGOBERTO SARRIAS-BOYA,
                                                                Defendant-Appellant.

                            ________________________

                    Appeals from the United States District Court
                         for the Middle District of Florida
                          _________________________

                                   (April 3, 2009)

Before EDMONDSON, Chief Judge, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      In this consolidated appeal, David Galindo-Perez and Dagoberto Sarrias-

Boya appeal their 135-month sentences for drug trafficking offenses, in violation

of 46 U.S.C. §§ 70503(a), 70506(a), (b) and 21 U.S.C. § 960(b)(1)(B). No

reversible error has been shown; we affirm.

      On appeal, both Defendants argue that the district court erred in denying

them minor role reductions because they were mere crew members on the drug

smuggling boat (which was carrying 720 kilograms of cocaine), had no ownership

interest in the drugs, and were not organizers of or participants in the larger drug

conspiracy. We review for clear error the district court’s determination about a

defendant’s role in an offense. United States v. Ryan, 289 F.3d 1339, 1348 (11th

Cir. 2002). “The defendant has the burden of establishing his role by a

preponderance of evidence.” Id. Under U.S.S.G. § 3B1.2(b), “[a] defendant



                                           2
warrants a two-level reduction for playing a minor role in an offense if he is less

culpable than most other participants, although his role could not be described as

minimal.” Id.

      In United States v. De Varon, 175 F.3d 930 (11th Cir. 1999), we set out two

elements that inform the sentencing court’s determination about a defendant’s role

in an offense: (1) the defendant’s role in the relevant conduct for which he has

been held accountable at sentencing; and (2) the defendant’s role as compared to

that of other participants in his relevant conduct. Id. at 940. About the first

element, De Varon explains that “[o]nly if the defendant can establish that [he]

played a relatively minor role in the conduct for which [he] has already been held

accountable -- not a minor role in any larger criminal conspiracy -- should the

district court grant a downward adjustment for minor role in the offense.” Id. at

944. About the second element, De Varon counsels that this relative culpability

inquiry includes “only those participants who were involved in the relevant

conduct attributed to the defendant.” Id. The first element is the more important

and, in many cases, will be dispositive. See id. at 945.

      The district court committed no clear error in denying Defendants minor role

reductions. About the first element, both Defendants’ sentences were based only

on the relevant conduct for which they were held accountable at sentencing: the



                                           3
720 kilograms of cocaine seized from the boat on which they were found. Id. at

942-43 (“when a drug courier’s relevant conduct is limited to [his] own act of

importation, a district court may legitimately conclude that the courier played an

important or essential role in the importation of those drugs”). Defendants cannot

meet their burdens of showing their entitlement to minor role reductions based on

their roles in the larger drug conspiracy. Id. at 944. Also, in the drug courier

context, a large amount of drugs is an important factor in determining the

availability of a minor role reduction. Id. at 943 (“the amount of drugs imported is

a material consideration in assessing a defendant’s role in [his] relevant conduct”).

About the second element, the district court was not permitted to evaluate

Defendants’ roles as compared to that of unidentified coconspirators. Id. at 944.

We see no error in the district court’s conclusion that Defendants failed to meet

their burdens in showing that they were less culpable than the other two crew

members aboard the drug smuggling boat.

      Galindo-Perez also argues that his sentence procedurally is unreasonable

because the district court calculated incorrectly the guidelines and failed to

consider the 18 U.S.C. § 3553(a) factors that Galindo-Perez referenced at his

sentencing hearing. When reviewing a sentence, we must ensure that no

procedural error occurred, such as the district court improperly calculating the



                                           4
guidelines, basing a sentence on clearly erroneous facts, failing to consider the

section 3553(a) factors, or failing to explain a variation from the guidelines.

United States v. Livesay, 525 F.3d 1081, 1091 (11th Cir. 2008). The district court

must adequately explain the reasons for the sentence imposed so that we can

conduct meaningful appellate review, but this does not require the district court to

discuss each of the section 3553(a) factors. Id. at 1090.

      We conclude that the district court committed no procedural error. As we

already noted, Galindo-Perez was unentitled to a minor role reduction and, thus,

the district court correctly calculated the guidelines. And the district court

considered Galindo-Perez’s request for a below-guidelines sentence and both his

and the government’s arguments about the section 3553(a) factors; but the court

determined that an in-range guideline sentence was appropriate based, in part, on

the seriousness of Galindo-Perez’s offense. The district court’s statement of

reasons was sufficient. See United States v. Rita, 127 S.Ct. 2456, 2468-69 (2007)

(a lengthy explanation is not necessarily required when a judge decides to follow

the guidelines in a particular case, especially where a sentencing judge has listened

to the arguments of the parties, considered the supporting evidence, and was aware

of the special conditions of the defendant).

      AFFIRMED.



                                           5